Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Nic
Austin (“Employee”) and Accelrys Limited and its affiliates and associated
companies, including Accelrys, Inc. (collectively “Company”). Employee and the
Company are sometimes collectively referred to as the “Parties”.

RECITALS

 

  1) Employee has been employed by the Company as its Vice President, Research
and Development.

 

  2) In or about October, 2006, the Parties entered into an employment agreement
(“U.S. Employment Agreement”), as amended in or about January, 2007 upon
Employee’s relocation to Cambridge, England (“Amendment” and, collectively, the
“Employment Agreement”).

 

  3) The employee’s employment is terminating effective June 30, 2008
(“Termination Date”), and the parties desire to set forth the terms of such
termination;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT

1. Transition Period. Employee is hereby resigning as the Company’s Vice
President, Research and development, and from all other offices which he holds
for the Company. Employee is also resigning as an employee of the Company with
effect from the Termination Date. Between the date of this agreement and the
Termination Date, Employee will continue to be employed by the Company, shall be
entitled to all benefits, including his salary and benefits at the level at
which he currently receives such benefits and will continue to engage in work
for the company as requested by the Company. The Company will pay to the
Employee within 14 days of the Termination Date all salary and benefits due to
the Termination Date and will also pay to the Employee 12 days’ accrued but
untaken vacation and the Employee’s expenses claim subject to the provisions of
the Company’s Travel and Entertainment policy, excepting the time limit
provisions. Except as set out in this section and Sections 2, 3 and 4 of this
Agreement, Employee’s entitlement to all Company benefits shall cease on the
Termination Date.

2. Company’s Obligations.

2.1 Besides the obligations on the Company set out elsewhere in this Agreement,
on or about June 30, 2008, the Company shall pay Employee the amount of ninety
four thousand (£94,000) British pounds, less applicable withholdings.

3. Bonus Payment. When and if bonus payments are made to the Company’s
executives pursuant to the Company’s fiscal year 2008 Management Incentive Plan
(the “Plan”), the Company shall tender to Employee a lump sum amount based upon
the achievement against objectives as determined by the Company’s board of
directors at the conclusion of the fiscal year to have been earned pursuant to
the terms of the Plan. No bonus or other incentive payment shall be due Employee
for the Company’s fiscal year 2009.

4. Full Satisfaction of Salary, Benefits and Vesting Obligations. Employee
acknowledges and agrees that, subject to the Company complying with the terms
set forth in Sections 1, 2, 3 and 4 hereof, the Company will have complied with
its obligations under the Employment Agreement and will have paid all salary,
wages, accrued vacation and any and all other benefits due to Employee. Employee
further acknowledges and agrees that any options to purchase the Company’s
stock, restricted stock units or other equity rights will cease vesting on the
Termination Date. The Company confirms and Employee acknowledges and agrees that
Employee may



--------------------------------------------------------------------------------

exercise any stock options vested prior to the Termination Date during a period
of ninety (90) days from the Termination Date, (with the exception of option
number A001830 which may be exercised within thirty (30) days of the Termination
Date) solely in accordance with the terms of the applicable stock option plans
and grants and confirms that the circumstances of the Employee’s leaving the
Company’s employment do not disqualify or prevent the vesting of the restricted
stock due to vest prior to the Termination Date (in particular the restricted
stock from those granted on 6/20/06 and 6/1/07) and do not disqualify the
Employee from exercising his rights under the terms of the applicable stock and
stock option plans and grants. Any sums due from Employee to the Company will be
deducted from his final salary payment or, in the event the cut off date for
administering salary and benefits has passed, the Payments referred to in
Section 2 of this Agreement.

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its affiliates, associated companies, officers, managers,
supervisors, agents and employees. Employee, on his own behalf, and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby
fully and forever releases the Company and its officers, directors, employees,
agents, investors, shareholders, administrators, affiliates, associated
companies, divisions, subsidiaries, predecessor and successor corporations, and
assigns (collectively the “Released Parties”) from any duty, obligation, cause
of action or claims relating to any matters of any kind, whether known or
unknown, suspected or unsuspected at the date of this Agreement or which may
occur in the future arising from or relating to any omissions, acts or facts
that have occurred up until and including the Termination Date, save for any
failure to comply with any obligations under this agreement. Claims released
hereunder include, without limitation (save for the limitation specified in this
agreement and save for any further matters arising between the date of this
agreement and the Termination Date), claims relating to Employee’s employment
and the termination of employment; claims relating to the Employment Agreement,
claims relating to, or arising from, wrongful or constructive
termination/dismissal; claims relating to the right to purchase, or actual
purchase or exercise of Company stock; claims relating to fraud,
misrepresentation, breach of duty, securities claims; breach of contract,
infliction of emotional distress, misrepresentation, unfair business practices,
defamation, libel, slander, negligence, personal injury, discrimination and any
other tortious conduct claims; claims for violation of any claims or rights of
action under any law or statute, whether in England, Wales or the United States,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Fair Employment and Housing Act, the California Labor Code and the Protection
from Harassment Act of 1997, claims for unfair dismissal, for a statutory or
other type of redundancy payment, in relation to unauthorised deductions from
wages, for unlawful detriment under the Employment Rights Act 1996, for working
time or holiday pay under the Working Time Regulations 1998 or contractually,
for equal pay, less favourable treatment or detriment, direct or indirect
discrimination, harassment or victimisation on any unlawful ground, including,
but not limited to, sex, marital or civil partnership status, race, colour,
nationality, ethnic or national origin, disability, part-time or fixed-term
status, sexual orientation, age, religion, religious or philosophical belief or
non-belief, for making a protected disclosure (whistleblowing) under the Public
Interest Disclosure Act 1998 and the Employment Rights Act 1996, in respect of
the infringement of the statutory employment rights set out in the Trade Union
and Labour Relations (Consolidation) Act 1992, for failure to comply with
obligations under the Human Rights Act 1998, the Data Protection Act 1998 and
the Protection from Harassment Act 1997, in relation to personal injuries of
which the Employee is currently aware, and in relation to the right to be
accompanied at disciplinary and grievance meetings. As a condition of providing
the benefit set forth in Section 2.1, above, Company may require Employee to
execute a further release in the form set forth in Sections 4-10 hereof.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claim other than the claims that are released by this Agreement. Employee
acknowledges that he has had the opportunity to be advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have hereunder, as well as under any other statute or common law
principles of similar effect in any other jurisdiction, save for rights arising
from or set out in this agreement or rights arising from appropriate stock and
stock option plans and grants.



--------------------------------------------------------------------------------

7. No Pending or Future Lawsuits/Covenant not to Sue. Employee warrants and
represents that he has no lawsuits, claims, or actions pending in his name, or
on behalf of any other person or entity, against the Released Parties in any
jurisdiction. Employee warrants and represents that, save for rights arising
from any breach of this agreement or rights arising from appropriate stock and
stock option plans and grants, he does not intend to bring, and will not bring,
any claims on his own behalf or on behalf of any other person or entity against
the Released Parties, whether in court, in a tribunal, in an administrative
hearing or otherwise in any jurisdiction, nor will anyone acting on his behalf
do so.

8.Complete Release. Employee agrees that the release set forth herein shall be
and remain in effect in all respects a complete general release. This release
does not extend to any obligations incurred under this Agreement or under
appropriate stock and stock option plans and grants as set forth herein.

9.Compliance With Statutory Provisions. This Agreement (including the
Certificate attached as Exhibit “A” hereto) satisfies the conditions regulating
compromise agreements under the Employment Rights Act 1996, the Disability
Discrimination Act 1995, the Sex Discrimination Act 1975, the Race Relations Act
1976, the Trade Union and Labour Relations (Consolidation) Act 1992, the Working
Time Regulations 1998, the Part-Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Equality (Sexual
Orientation) Regulations 2003, the Employment Equality (Religion or Belief)
Regulations 2003 and the Employment Equality (Age) Regulations 2006 (the
“Employment Legislation”).

10. Voluntary Execution and Representation by Legal Counsel. Employee hereby
represents and warrants to the Company that he has received advice from Mandy
Lyne(the “Adviser”) as to the terms and effect of this Agreement under the law
of England and Wales prior to executing the same and (in particular) as to its
effect on his ability to institute any claims against the Company. To the best
of his knowledge, information and belief, the Adviser is a “relevant independent
adviser” as referred to variously in the Employment Legislation.

11. Breach. Employee acknowledges and agrees that the Company is entering into
this Agreement in specific reliance on the warranties, representations and
waivers given within it by Employee, and that any breach of any provision of
this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover the severance benefits provided to
Employee under this Agreement.

12. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto shall be deemed or
construed to be an admission of any fault or liability whatsoever to the other
party or to any third party.

13. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement, except that
Accelrys Limited shall pay up to £1,000 (plus VAT) as incurred by the Adviser in
reviewing this Agreement as provided herein. This contribution will be paid
following receipt by the Company of an invoice from the Adviser addressed to
Employee but expressed to be payable by Accelrys Limited.

14. Authority. Each party represents and warrants that it has the authority to
act to enter into and effectuate the terms of this Agreement.

15. No Representations. In entering into this Agreement, neither party has
relied upon any representations or statements made by the other party hereto,
except as expressly set forth in this Agreement.



--------------------------------------------------------------------------------

16. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

17. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter hereof. Nothing herein supersedes Employee’s
confidentiality obligations set forth in Section 6 of the U.S. Employment
Agreement, or confidentiality or invention assignment obligations set forth in
other agreements executed by Employee, which remain in full force and effect.

18, No Waiver. The failure of either party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed as a subsequent waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

19. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

20. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of England and Wales and the parties herby
agree to submit to the exclusive jurisdiction of the Courts of England and
Wales.

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

22. Taxes. Other than statutory withholdings the Company is obliged to make at
the time of payment to Employee, Employee will be responsible for the payment of
any tax liability incurred as a result of this Agreement and indemnifies the
Company on a continuing basis against all such liabilities, including any
interest, penalties, reasonable costs and expenses (other than those incurred as
a result of any default or delay by the Company) which the Company may incur in
respect of or by reason of payments or the provision of benefits under this
Agreement, provided that no payment under this indemnity shall be made without
particulars of any proposed payment being given to Employee and Employee being
given a reasonable opportunity at his own expense to dispute any such payment.

23. In consideration of the payment of £100 less tax, Employee shall not solicit
for employment, or advise or recommend to any other person or entity that he,
she or it employ or solicit for employment or retention as an employee or
consultant, any person who is an employee or consultant to the Company and its
affiliates. Employee shall not make any derogatory or disparaging statement
regarding the Company, its affiliates, directors, or its employees.

24. Employee warrants and represents that on the Termination Date, he will
return to the Company all property belonging to the Company and its affiliates.

25. Third Party Rights. Other than Released Parties, a person who is not a party
to this Agreement may not enforce any of its provisions under the Contracts
(Rights of Third Parties) Act 1999.



--------------------------------------------------------------------------------

  Accelrys Limited Dated:                       Signed:  

 

  Print name:  

 

  Nic Austin Dated:                        Signed:  

 

 



--------------------------------------------------------------------------------

EXHIBIT “A”

ADVISER’S CERTIFICATE

I hereby certify that:

1. I am a solicitor of the Supreme Court of England and Wales holding a current
practising certificate. There is in force a contract of insurance covering the
risk of a claim by Nic Austin in respect of loss arising in consequence of my
advice.

2. I have advised Nic Austin on the terms and effect of the Agreement to which
this certificate is attached and in particular its effect on his ability to
pursue a claim before the Employment Tribunal following his acceptance of the
terms of the Agreement.

3. I am not acting and have not acted in relation to this matter for the Company
or any Associated Company and am a relevant independent adviser at the time or
times the advice in 2 above was given for the purposes of the Employment
Legislation referred to in the Agreement to which this certificate is attached.

 

Signature of Qualified Solicitor  

 

  Qualified Solicitor’s Name in Print  

 

  Name of Firm  

 

  Address of Firm  

 

   

 

   

 

   

 

  Date  

 

 